—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 8, 1995, convicting him of sexual abuse in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the appointment of the' Special District Attorney in this case was not made in accordance with County Law § 701 because the appointment was not made by a superior criminal court in Dutchess County. We disagree. The appointment of the Special District Attorney was made by a Judge of a superior criminal court duly assigned by the Chief Administrative Judge and the Presiding Justice of this judicial department pursuant to County Law § 701 and 22 NYCRR 200.15 to hear applications for the appointment of Special District Attorneys in the Ninth Judicial District, which encompasses Dutchess County. Accordingly, the appointment of the Special District Attorney in this case was proper. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.